Title: From Thomas Jefferson to Walter Franklin, 22 June 1808
From: Jefferson, Thomas
To: Franklin, Walter


                  
                     Washington June 22. 08.
                  
                  Th: Jefferson returns his thanks to mr Franklin for the Address to the society of friends which he was so kind as to send him. the appeal both to facts and principles is strong, and their consistency will require an able advocate. conscious that the present administration has been essentially pacific, and that in all questions of importance it has been governed by the identical principles professed by that society it has been quite at a loss to conjecture the unknown cause of the opposition of the greater part, & bare neutrality of the rest. the hope however that prejudices would at length give way to facts has never been entirely extinguished & still may be realized in favor of another administration.
               